Citation Nr: 1541885	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to a rating in excess of 20  percent for low back disability prior to March 7, 2013 and entitlement to a rating in excess of 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.  

 3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1986 to June 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas that continued the 20 percent rating of the Veteran's service-connected low back disability.

The Veteran's claim was remanded by the Board in December 2011 and September 2012 for additional development.  

In a subsequent August 2013 rating decision, the Appeals Management Center (AMC) granted an increased 40 percent rating for the low back disability effective March 7, 2013 and also granted service connection for radiculopathy for radiculopathy of the bilateral lower extremities effective March 7, 2013.  A 20 percent rating was assigned for the right lower extremity and a 10 percent rating was assigned for the Veteran's left lower extremity.    

The Board has considered whether the Veteran's claim for increase also constitutes a claim for a TDIU.  See Rice v Shinseki, 22 Vet. App.447 (2009), indicating that in certain cases entitlement to a TDIU can be raised by the record as part and parcel of an underlying claim for benefits.  In this regard, her boyfriend, in a March 2008 statement, indicated that due to her disability, he did not think that there was "much out there that she (would) be able to do to support herself."  However, as the evidence indicates that the Veteran has been supporting herself by working as a customer service representative and as there is no evidence of record suggesting that she would be unable to continue performing this job, the Board does not construe the boyfriend's statement as an implied claim for a TDIU.  
 
In relation to the instant claim, the appellant's representative filed a post-remand brief on behalf of the Veteran in May 2015 and also filed earlier briefs on her behalf.   The Veteran does have a separate claim for service connection for PTSD pending with the RO and in relation to this claim, in July 2015, she opted to change her representative to another Veteran's service organization.  

Given that this change was made in reference to the proceedings currently taking place at the RO and given a desire not to delay resolution of the instant appeal any further beyond the delays that have already occurred in this case, the Board is proceeding with a final decision in this matter.  The new representative should be considered in the claims now with the RO, and in all future claims.  However, more delays in the full adjudication of this case would be inexcusable. 


FINDINGS OF FACT

1. Prior to March 7, 2013, the Veteran's lumbar spine flexion was not limited to 30 degrees or less and ankylosis of the spine was not shown.  
 
 2.  From March 7, 2013, ankylosis of the spine has not been shown.

3.  The Veteran's right lower extremity radiculopathy has been manifested by impairment compatible with moderate incomplete paralysis of the sciatic nerve; impairment compatible with moderately severe incomplete paralysis of the sciatic nerve is not shown.       

4.  The Veteran's left lower extremity radiculopathy has been manifested by impairment compatible with moderate incomplete paralysis of the sciatic nerve; impairment compatible with severe incomplete paralysis of the sciatic nerve has not been shown.   

CONCLUSIONS OF LAW

1.  Prior to March 7, 2013, the criteria for an evaluation in excess of 20 percent for the Veteran's low back disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Codes 5010, 5243 (2014). 
 
 2.  From March 7, 2013, the criteria for an evaluation in excess of 40 percent for the Veteran's low back disability have not been met. 38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes 8521, 8721 (2014).

3.  The criteria for an evaluation in excess of 20 percent for the Veteran's right lower extremity radiculopathy have not been met.   38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2014). 

4.  The criteria for a 20 percent but no higher evaluation for the Veteran's left lower extremity radiculopathy have been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2014). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's low back disability has been evaluated as 20 percent disabling for the period prior to March 7, 2013 and as 40 percent disabling for the period from March 7, 2014.   Preliminarily, the Board notes that the back disability appears to include intervertebral disc syndrome, which can be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, there is no evidence that the Veteran has had incapacitating episodes.  Accordingly, the General Rating Formula for Diseases and Injuries of the Spine will be used.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Rating Formula, an evaluation of 40 percent is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

 A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.

There are several notes set out after the diagnostic criteria, including the following ones, which are pertinent to this case: For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Id.

Also, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Additionally, for the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Further, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.  In the instant case, the Veteran's associated neurological impairment, radiculopathy of the bilateral lower extremities has already been assigned separate disability ratings for each lower extremity.  There are no additional objective findings of associated neurological abnormalities.  During a December 2006 VA examination, the Veteran did report that she had experienced bladder incontinence due to her low back pain.  She did not report this symptom during subsequent VA examinations.  Also, at a March 7, 2013 VA examination, the Veteran reported that she sometimes experienced constipation but after she "popped her back" she would be able to go to the bathroom.  However, as no objective bowel or bladder impairment was diagnosed in relation to either of these isolated reports, and as there is otherwise no objective evidence of any chronic bowel or bladder disability resulting from the service-connected low back disability, the Board finds that assignment of a separate evaluation for this reported symptomatology is not warranted.   

Prior to March 7, 2013, the Veteran was afforded VA examinations to assess the severity of her low back disability in December 2006 and December 2011.  These examinations do not show forward flexion of the lumbar spine limited to any less than 35 degrees.  Nor is there any other evidence of record prior to March 7, 2013 showing forward flexion to 30 degrees or less.  Additionally, ankylosis was neither shown nor alleged.  Consequently, assignment of a rating in excess of 20 percent under the General Rating Formula is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Veteran also was afforded the VA examination on March 7, 2013.  At this examination, forward flexion was to 20 degrees and ankylosis was not shown.  Nor is there any evidence of record from March 7, 2013 indicating the presence of ankylosis.  Consequently, from March 7, 2013, assignment of a higher than 40 percent rating under the General rating formula is not warranted.  Id.

Additional factors that could provide a basis for an increase have also been considered for the period prior to March 7, 2013 and the period from March 7, 2013; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).   In regard to the period prior to March 7, 2013, during the December 2011 VA examination, though pain was noted to begin at 20 degrees of the total 35 degrees of forward flexion, the Veteran was able to perform repetitive use testing with 3 repetitions and forward flexion after this testing was actually to 40 degrees.  The examiner also generally characterized the Veteran's functional loss as encompassing less movement than normal, more movement than normal, excess fatigability and pain on movement.  

Additionally, the Veteran reported that she experienced flare-ups of pain occurring two times per month but she continued to 'painfully go on with [her] life anyway[].'  She also indicated that she needed a break to walk around after sitting for more than 30 minutes or standing for more than 5 minutes; that she experienced pain with prolonged walking; that she would get back spasms that interfered with speech flow; that her concentration would be broken at times due to pain; and that sharp back spasms in the lower back knocked the wind out of her.  

Further, during the earlier December 2006 VA examination, while the Veteran did not specifically describe flare-ups, she reported dull, stiff, constant pain with spasms that caused her to be weaker in her legs.  She noted that after 15 minutes of standing her legs would become weaker and she had to sit for relief to avoid falling due to the weakness, which had occurred a few times.  She also reported that she was able to walk about 1 block before she became unsteady on her feet; that she needed assistance in putting on her socks due to constant low back pain; that she had difficulty cooking, sweeping and mopping her floors due to low back pain and that she had put a stool next to her stove in order to help reduce the time she was on her feet.   

Moreover, the Board notes that the December 2011 VA examiner found that the Veteran gave poor effort during testing and that she may have magnified her symptoms.  In this regard, the examiner noted that during testing, the Veteran complained of pain in all directions but when the examiner was just observing her in a seated position, she was able bend over at her waist and adjust her shoe and did not groan or grimace as she did this.     

Given the Veteran's performance on repetitive use testing during the December 2011 VA examination; given the lack of any demonstrated frequent or particularly severe flare-ups; given that the Veteran was generally shown to maintain her ability to continue performing necessary household activities such as cooking, sweeping and mopping, albeit while working through her pain; and given the December 2011 VA examiner's finding of poor effort and potential symptom magnification, the Board finds the Veteran's overall level of lumbar spine functional loss prior to March 7, 2013 is best approximated through assignment of the existing  20 percent rating.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).  

In regard to the period from March 7, 2013, during the March 7, 2013 VA examination, the Veteran was again able to perform repetitive use testing, with forward flexion to 10 degrees after 3 repetitions, along with at least some level of motion present in all other directions.  The examiner also generally characterized the Veteran's functional loss as encompassing less movement than normal, excess fatigability and pain on movement.  Additionally, the Veteran reported that it had become harder for her to bend and to walk any significant distance due to pain.  The pain sometimes kept her awake at night and she would sometimes experience spasms.  She also had a harder time cooking and doing housework because she could not stand for long.  She indicated that she could not do any cooking preparation at home because of her limited standing.  She noted that she did use a stool with wheels on it to move around the house.  She reported that she had flare-ups daily with pain so sharp at times that it would cause her legs to buckle.  

Given that repetitive use testing still did show motion in all directions and given that the Veteran's overall limitation of function, though severe, is not shown to be compatible with that resulting from actual unfavorable lumbar spine ankylosis, the Board finds that from March 7, 2013, she is adequately compensated for her low back functional loss by the existing 40 percent rating.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).  

The ratings for the Veteran's radiculopathy of the bilateral lower extremities have been assigned based on impairment of the sciatic nerve under Diagnostic Code 8520.  38 C.F.R. § 4.124(a).  Under this Code, a 10 percent rating is warranted when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis.  A 60 percent is warranted when there is severe incomplete paralysis with marked muscular atrophy. An 80 percent rating is warranted when there is complete paralysis. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  Where involvement is wholly sensory, the rating should be for mild, or at most moderate, incomplete paralysis.  38 C.F.R. § 4.124a.

The Veteran's radiculopathy was first diagnosed in both lower extremities during the March 7, 2013 VA examination.  Consequently, there is no basis for assigning any rating for this disability prior to March 7, 2013.  At the March 7, 2013 VA examination, the examiner found that the radiculopathy was manifested in both lower extremities by severe constant pain, moderate intermittent pain, severe paresthesias and severe numbness.  The Veteran was not found to have any other signs or symptoms of radiculopathy and was also not found to have any muscle atrophy.  The examiner characterized the Veteran's overall impairment due to the right lower extremity radiculopathy as moderate and the overall impairment due to the left lower extremity radiculopathy as mild.  There is no other evidence of record assessing the severity of the radiculopathy.  

The evidence indicates that the impairment due to the Veteran's radiculopathy is wholly sensory (i.e. it is not shown to result in any motor impairment such as atrophy).  Consequently, there is no basis for assigning a rating in excess of 20 percent for the radiculopathy of the right or left lower extremity.  

However, the VA examiner did not provide an explanation as to why he considered the wholly sensory impairment of the right lower extremity to be moderate in degree as opposed to finding the impairment of the left lower extremity to be mild.  Thus, as the examiner characterized both impairments as involving severe constant pain, moderate intermittent pain, severe paresthesias and severe numbness, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating is also warranted for the Veteran's left lower extremity radiculopathy based on impairment compatible with moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

Simply stated, the Board finds not difference between the two problems based on this evidence. 

Regarding both the low back disability and the radiculopathy, there are no unusual or exceptional factors in this case warranting the referral of the case to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Veteran's low back disability and radiculopathy are not so exceptional as to render application of the rating schedule inadequate.  Her spine disability has been primarily manifested by pain with some radiation, spasm, moderate to severe limitation of motion and difficulty standing, walking significant distances, bending, twisting and performing other functions of the back.  Such manifestations are reasonably contemplated by the schedular criteria pertaining to lumbar spine disability under the General Rating Formula, along with the concomitant consideration of overall functional loss.  Also, as explained above, the Veteran's low back disability has been shown to be more severe since March 7, 2013 and this is appropriately represented by the assignment of the increased rating effective that date.  

Similarly, the Veteran's bilateral lower extremity radiculopathy has been primarily manifested by pain (as described above) and other sensory disturbance without associated motor impairment, which as explained above, is contemplated by the existing rating criteria.  Accordingly, referral for extraschedular consideration is not required.  Thun, 22 Vet. App. 111, 115 (2008). 


II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  The Veteran was provided appropriate notice pertaining to her underlying claim for increase by though June 2006 and May 2008 VA notice letters.  No further notice is required.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the Veteran's VA treatment records have been obtained in conjunction with her claim and she has been provided with a number of VA examinations, most recently on March 7, 2013.  This examination was adequate for rating purposes.  Additionally, there is no indication or allegation of worsening of the Veteran's low back and lower extremity disabilities since this examination.  Consequently, it is also sufficiently contemporaneous.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims on appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

ORDER

Prior to March 7, 2013, a rating in excess of 20 percent for low back disability is denied.  

From March 7, 2013, a rating in excess of 40 percent for low back disability is denied.  

An initial rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.    

An initial 20 percent but no higher rating for radiculopathy of the right lower extremity is granted subject to the regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


